 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          AURORA FINANCIAL GROUP,                       CASE NO. C20-0297JLR
            INC.,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            MARY K. TOLLEFSON,
14
                                 Defendant.
15
            Before the court is Defendant Mary K. Tollefson’s motion for reconsideration of
16
     the court’s August 19, 2020, order granting in part and denying in part Third-Party
17
     Defendant McCarthy & Holthus, LLP’s (“MH”) motion to dismiss Ms. Tollefson’s
18
     third-party claims. (See MFR (Dkt. # 31); see also 8/19/20 Order (Dkt. # 30).) Motions
19
     for reconsideration are disfavored, and the court ordinarily will deny such motions unless
20
     the moving party shows (a) manifest error in the prior ruling, or (b) new facts or legal
21
     authority which could not have been brought to the attention of the court earlier through
22


     ORDER - 1
 1   reasonable diligence. Local Rules W.D. Wash. LCR 7(h)(1). The court has carefully

 2   reviewed Ms. Tollefson’s motion. Ms. Tollefson challenges only the court’s ruling

 3   dismissing her claim under Washington’s Consumer Protection Act (“CPA”), RCW ch.

 4   19.86. (See MFR at 6 (“[Ms. Tollefson] requests that the court vacate and reverse the

 5   portion of its decision . . . in particular where it dismisses [Ms. Tollefson’s] CPA claims

 6   alleged against [MH].”); see also 8/19/20 Order at 11-13.) Ms. Tollefson makes neither

 7   of the required Local Rule LCR 7(h)(1) showings with respect to the court’s ruling on her

 8   CPA claim. (See generally Mot.) The court thus DENIES Ms. Tollefson’s motion for

 9   reconsideration (Dkt. # 31).

10          Dated this 8th day of September, 2020.

11

12                                                     A
                                                       JAMES L. ROBART
13
                                                       United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
